Citation Nr: 1535501	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.   

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	John Walus, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until June 16, 2015 so that additional evidence could be submitted.  Subsequently, in May 2015, the Veteran's attorney reported that the Veteran was unable to obtain the evidence he was seeking and requested that the Board proceed with the matter.

This appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The reopened issue of service connection for bilateral hearing loss and the issue of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not initiate an appeal from this determination, new and material evidence was not received within one year; and no relevant service department records have subsequently been received or associated with the record.

2.  The additional evidence received since the March 1992 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1991) [(2015)].

2.  The additional evidence received since the March 1992 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for bilateral hearing loss.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

VA regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for bilateral hearing loss in a March 1992 rating decision.  At the time of such decision, the evidence of record consisted of service treatment records, private treatment records, and a February 1992 VA examination report.  The Veteran's March 1974 service induction examination documented left ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  Right ear hearing was considered normal.  It does not appear that any other service treatment records were available, including a service discharge examination.  December 1991 post-service private treatment records indicated that the Veteran had a long standing history of hearing loss with profound hearing loss in the left ear and moderate hearing loss in the right ear.  The Veteran was afforded a VA examination in February 1992, which showed hearing loss in both ears under 38 C.F.R. § 3.385.  The diagnosis was deaf left ear and moderate high frequency hearing loss in the right ear.  Under the remarks section, the examiner noted hearing loss in the right ear in service from artillery and that the left ear was "now bad too."  However, as hearing loss in the left ear was noted on induction in service, it appears that the examiner may have confused the ears.  Further, he did not offer any further etiological opinion or rationale.  Based on the foregoing, the RO denied service connection for left ear hearing loss as such exited prior to the Veteran's entry into service without evidence of aggravation therein, and denied service connection for right ear hearing loss as such was not incurred in or aggravated by military service.

In March 1992, the Veteran was advised of the decision and his appellate rights; however, he did not initiate an appeal from this decision.  Moreover, new and material evidence was not received within one year.  Rather, the next submission in the record is the Veteran's current claim to reopen filed in August 2011.  

The Board recognizes that the Veteran's service personnel records were associated with the record after the March 1992 decision in November 2011.  As such, the Board has considered the applicability of 38 C.F.R. § 3.156(c).  However, the Board finds that such records are irrelevant as they do not establish a nexus linking his bilateral hearing loss to service.  Furthermore, while such detail the nature of his in-service assignments, such was documented in his DD 214 and the February 1992 VA examination report already noted artillery noise exposure, both of which were of record at the time of the March 1992 rating decision.  As such, the newly received service personnel records are duplicative of evidence already of record at the time of the March 1992 decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.

Under these circumstances, the Board must find that the March 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1991) [(2014)].

Since the March 1992 rating decision, additional evidence has been associated with the record, including Board hearing testimony from the Veteran.  At the Board hearing, the Veteran reported in-service acoustic trauma and claimed his left hearing loss was aggravated in service due to such exposure and his right ear hearing loss was due to such exposure.  He reported ongoing hearing loss since service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Thus, given the Veteran's competent hearing testimony, which is presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received March 1992 rating decision is new and material as it is not redundant of evidence already of record in March 1992, and relates to the unestablished fact of whether the Veteran's bilateral hearing loss may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claim for service connection for bilateral hearing loss and based upon review of the record with respect to his tinnitus claim, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection on the merits so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his current hearing loss and tinnitus are due to in-service noise exposure.  The Veteran's military occupation specialties were cannoneer crewman and vehicle mechanic.  As such, he claims that he was exposed to acoustic trauma from artillery, primarily firing Howitzers and cannons.  Given that the Veteran's reported in-service noise exposure is consistent with his military occupational specialties, the Board finds the Veteran's report of in-service acoustic trauma to be credible.  In turn, the Veteran's in-service noise exposure is acknowledged.  The Veteran has also reported ongoing hearing loss and tinnitus since such noise exposure.  

As left ear hearing loss was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a pre-existing disability that was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A.  § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The Veteran has not been afforded a VA examination with respect to his current claims.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's acknowledged in-service noise exposure and statements of pertinent symptomatology since service, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed bilateral hearing loss and tinnitus.     

The Board further finds that a remand is necessary in order to obtain outstanding treatment records.  During the Veteran's Board hearing, he testified to receiving treatment in 1986 at Michigan Rehabilitation Services; however, as noted by his attorney in May 2015 communication, the Veteran was unable to obtain such evidence as he was informed by such facility that records are only maintained for a period of 11 years.  However, he also reported that he sought VA treatment approximately three years ago for his bilateral hearing loss and tinnitus from facilities in Michigan.  Therefore, such VA treatment records should be obtained on remand.

As a final preliminary matter, it appears that the Veteran's notice of disagreement initiating the current appeal of the July 2012 rating decision is not included in Veteran's Virtual VA or VBMS record.  According to the statement of the case, such was received in March 2013.  The AOJ should take appropriate steps to associate such document with the electronic record.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's March 2013 notice of disagreement to the July 2012 rating decision with his electronic record. 

2.  Obtain all VA treatment records pertinent to the Veteran's bilateral hearing loss and tinnitus dated from 2011 to the present from the VA facilities in Michigan.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently manifested bilateral hearing loss and tinnitus.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  The examiner should take a thorough history documenting in-service and post-service noise exposure as well as the onset date of hearing loss and tinnitus from the Veteran.  After examining the Veteran, the examiner should respond to the following:

A) With respect to the Veteran's right ear hearing loss and tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current right ear hearing loss and/or tinnitus are related to acoustic trauma during active duty service, specifically exposure to artillery noise.  

The examiner should also determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current right ear hearing loss and/or tinnitus manifested within one year of the Veteran's service discharge in May 1977, i.e., by May 1978, and, if so, describe the manifestations of such disorder(s).

B)  With respect to the Veteran's left ear hearing loss, the examiner should indicate whether the Veteran's left ear hearing loss increased in severity in service, and if so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

A detailed rationale for all opinions expressed should be furnished.  In proffering this opinion, the examiner must expressly consider the Veteran's lay statements concerning in-service acoustic trauma and the post service medical records, including the December 1991 private audiogram and December 1992 VA examination that document an increase in severity in the left ear hearing ability from his entrance examination in May 1974.
 
4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


